39Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             DETAILED ACTION

Application Status
This application is a 371 of PCT/GB2018/051506, filed on 06/01/2018.
Claims 1-6, 14, 15-19, 20-21, 22, 28, 35, 41-43, and 47 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/14/2021), Applicants filed a response and an amendment on 03/14/2022, amending claims 1, 6, and 14, and canceling claims 7-13 is acknowledged. 
Claims 15-19, 22, 28, 35, 41-43 and 47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6, 14, 20 and 21 are present for examination.

Applicants' arguments filed on 03/14/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is acknowledged. The submission follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.
Claim Objections
Claim 1 is objected to in the recitation “the separation if performed by filtration”, which should be changed to “the separation is performed by filtration”. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 21 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 1 recites the broad recitation 0.1 M, and the claim also recites 0.2 M, 0.3 M, 0.4 M, 0.5 M, 0.6 M, 0.7 M, 0.8 M, 0.9 M or 1 M, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.              
                     
 
Withdrawn-Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The previous rejection of Claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6204365 (‘365) as evidenced by Millipore (Ref in PTO-892), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-6, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeVore et al. (US 6204365 B1, granted on 03/20/2001, see PTO892), in view of Addad et al. (Isolation, characterization and biological evaluation of Jellyfish collagen for use in biomedical applications. Mar. Drugs 2011, 9: 967-983, see PTO892), and Liu et al. (Effects of alkaline pretreatments and acid extraction conditions on the acid-soluble collagen from grass carp skins. Food Chemistry 2015, 172: 836-843, Epub 10/05/2014, see IDS).
Claim 1 under Broadest Reasonable Interpretation (BRI) is drawn to a process for the extraction of collagen from collagen-containing matter derived from jellyfish, comprising the steps of (a) incubating the collagen-containing matter in an acidic solution for at least 1 h at a temperature in the range of about 00C to about 370C to form an incubant; (b) diafiltrating the incubant from step (a) to substantially purify solubilised collagen within the incubant, thereby forming a retentate; (c) separating the soluble and insoluble matter of the retentate obtained from step (b) to remove the remaining insoluble matter, wherein the separation if performed by filtration; (d) optionally repeating steps (a) and (b) on the insoluble matter obtained from step (c); wherein the soluble matter obtained from step (c) is a substantially pure collagen solution, and wherein the process further comprises passing the substantially pure collagen solution obtained from step (c) through a 0.4 m filter to obtain a first filtrate, and then passing that first filtrate through a 0.2 m filter to obtain a second filtrate, wherein the second filtrate is a substantially pure monomeric collagen solution.
Devore et al. teach isolation, extraction/purification of collagen from a solubilized collagen solution by using diafiltration (Col. 4, line 59-67, Col 5, lines 63-65, Col 13, line 4-41) meets the step (b), of claim 1,  wherein the solubilized collagen solution is an acid solubilized collagen solution (see, Example 1, col.5, lines 39-43, Col 13, line 4-41), wherein Devore et al. further teach incubating the collagen containing material derived from calf hide  in 0.5 M acetic acid solution at room temperature (about 25oC)  for at least one hour  (col. 13, lines 4-41) meets the limitation incubating the collagen-containing  material in an acetic solution for at least 1 h at a temperature about  0[Symbol font/0xB0]C  to about 37 [Symbol font/0xB0]C to form an incubant meets the claim limitation of step (a), of claim 1, wherein the collagen solution obtained from the diafiltration is subjected to subsequent steps for further purification, which includes collagen precipitation by adding solid NaCl  (Col 13, line 42-48) to the supernatant of retentate from the diafiltration and the collagen precipitate is collected by centrifugation and repeat the precipitation, and then, after final pellet containing purified collagen  is dissolved in 0.1 M acetic acid, filtering the collagen solution through a 0.45 micron (0.45 um) filter membrane to remove particulate matter (col.13, lines 55-58) and further the collagen solution further pass through 0.22 micron (0.22 um) to sterilize the collagen solution, i.e. to remove smallest particles as impurities and purified the collagen solution from the insoluble matter of collagen of step (c), of claim  1; this process is equivalent to separating insoluble from the soluble matter of the retentate resulted from instant step (b) of claim 1 that is the “diafiltration” step to remove the remaining insoluble matter of step (c), of claim 1, wherein the pure collagen is in fact monomeric collagen (Col 5, line 11-29), wherein the collagen purified by the process of Devore et al. is substantially pure (see col.14, lines 50-52).  Devore et al. also teach dissolution of precipitate of collagen is subjected to filtration by conventional filtering means by using 5-micron (5 um) filter (see, Col 10, lines 61-63) meets the   claim limitation of claim 6. Devore et al. further teach the collage solution was subjected to a diafiltration process to remove low molecular impurities by using 100 kDa cut-off Amicon filter (see, Col 13, lines 37-41). 
Devore et al. do not teach using 50 kDa cut-off filter to purify collagen solution as required by claim 5, but indeed teach using 100 kDa cut-off filter to purify collage solution, and thus, it is obvious to a skilled artisan to use 50 kDa cut-off filter to purify collagen solution under the provision of “Obvious to Try” of KSR. Although, Devore et al. do not teach using 0.4 um and 0.2 um filter to purify collagen solution as required by claim 1, but indeed teach using 0.45 um and 0.22 um (see, above) filter to purify collagen solution, which is nothing but an optimization process. It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time, choosing appropriate filter with appropriate pore size, and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Claims 2-3 are included in this rejection because the acid hydrolysis of collagen containing matter at 0-22oC or 2-6oC instead of room temperature (about 25oC) as taught by Devore et al., which is nothing but an optimization process. It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time, and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Devore et al. do not teach Jellyfish as a source of collagen containing matter (for claim 1) in particular Rhizostoma pulmo or Rhopilema esculentum (for claim 14), and treating collagen containing matter with strong base/alkali sodium hydroxide from 0.1 M to 1 M before acid treatment (for claims 20-21).
However, Addad et al. teach isolation, purification, characterization and biological evaluation of Jellyfish collagen from Rhizostoma pulmo and use of said collagen in biomedical applications in particular as a source of extracellular proteins as well as a natural product for food and medicine (see, abstract, pg 969, para 2, Table 1). Addad et al. also teach extraction of Jellyfish collagen by 0.5 M acetic acid hydrolysis (pg 977, para 1-3) at 4oC for 16-24 hours, followed by NaCl precipitation and dissolved in 0.5 M acetic acid solution and dialyzed against 0.1 M acetic acid, which was followed by ion-exchange chromatography (see, pg 978, para 1).
Addad et al. do not teach treating collagen containing matter with strong base/alkali sodium hydroxide from 0.1 M to 1 M before acid treatment (for claims 20-21).
However, Liu et al. teach effects of alkaline pretreatments and acid extraction conditions on the production of acid-soluble collagen, wherein the collagen material was pretreated with alkaline NaOH solution at 0.05 to 0.1 M concentration at 4-20oC and followed by 0.5 M acetic acid treatment results in complete hydrolysis of the collagen material (see, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Devore et al., Addad et. and Liu et al. to use Jellyfish collagen from Rhizostoma pulmo as taught by Addad et al. and use of strong base NaOH as a pretreatment solution for hydrolysis of collagen before acid hydrolysis as taught by Liu et al. and modify Devore et al. to extract, and purify collagen and obtain increased amount of collagen to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use Jellyfish collagen from Rhizostoma pulmo because Jellyfish collagen from Rhizostoma pulmo, is regarded as a source of extracellular proteins as well as a natural product for food and medicine, which is commercially, pharmaceutically and financially beneficial. One of ordinary skilled in the art would have been also motivated to add pretreatment step using strong base NaOH before acid-hydrolysis of collagen containing material in order to obtain maximum collagen from collagen source.
One of ordinary skilled in the art would have a reasonable expectation of success because Devore et al. could successfully produce purified collagen monomer from collagen source in increased amount. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Conclusion
Status of the claims:
Claims 1-6, 14, 20 and 21 are rejected.
Applicant's amendment (see, claim 1) necessitated the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656      
4